DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Arguments
Applicant's arguments filed on 12/16/2020 have been fully considered.  Applicant asserts: 
Priority:
Examiner very kindly points out that support for Applicant’s amendments are found in the provisional applicaition.  Accordingly, the effective filing date for the application is 05/17/2017.
Double Patenting Rejection
Examiner very kindly points out that double patenting rejection is withdrawn due to Application’s terminal disclaimer filed on 12/16/2020.
35 USC § 103 Rejection: Consequently, Copley fails to teach or suggest "in response to identifying at least one of the monitored location or the estimated location of the tracking device crossing a predefined location boundary, dynamically updating a predetermined reporting status schedule; . . ." 
Examiner respectfully disagrees and very kindly points out that Copley clearly disclose in response to identifying at least one of the monitored location or the estimated location of the tracking device crossing a predefined location boundary (See Copley [0026] a designated "home" location or zone), dynamically updating a predetermined reporting status schedule; and  (See Copley [0026]: the portable device 134 reduces the number of location/status transmissions to the monitoring system 108 when the monitored person is at a "home" location, such as 
Examiner very kindly points out that Copley determining person being at home or away from home indicates “crossing” a predefined location, home in this instance.
Examiner very kindly points out that Copley also discloses examples of parolees who may “freely move within a confined geographic area, such as a house” (See [0003]) but monitored for being “inside or outside of buildings” ([0002]).  
35 USC § 103 Rejection: Consequently, Copley fails to teach or suggest ". . . in response to identifying that the at least one of the monitored location or the estimated location of the tracking device crossing the predefined location boundary, sending on behalf of the tracking device, by the mobile device, an alert message to a recipient". 
Examiner respectfully disagrees and very kindly points out that Copley clearly disclose in response to identifying that the at least one of the monitored location or the estimated location of the tracking device crossing the predefined location boundary, (See Copley Fig. 4, 422. [0034]: the monitoring system 108 determines in stage 422 whether the monitored person is outside the zone in which they are allowed to travel)sending on behalf of the tracking device, by the mobile device, an alert message to a recipient. (See Copley Fig. 4, 408. [0034]: If the monitored person is outside the zone, the monitoring system 108 alerts the appropriate officials in stage 408 [0030] The alert can contain the name of the monitored person, description and their last known location) NOTE: Also See [0018]: when a parolee violates the location restrictions of their parole, monitoring system 



Claim Objection
Claim 17 is objected to because of the following informalities:  Claim 17 recites “The computer program product of claim 16”    However, Claim 16 has been cancelled.  Accordingly, Claim 17 appears to depend from Claim 15.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 6, 8, 10-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Copley (US 20040046667 A1) in view of Serbanescu (US 20120209507 A1)

Re: Claim 1 
Copley discloses a method comprising: 
monitoring, by a mobile device (See Copley Fig. 1: monitoring system 108 [0018]: monitoring system 108 . . . can include personal computers, portable devices 116, computer terminals, PDAs), a location and an activity status of a tracking device (See Copley Fig. 1. [0017]: a tracking device 102 for tracking a monitored individual) based on receiving an acknowledgement message from the tracking device; (See Copley [0008]: Messages are transmitted periodically from the portable device to a monitoring system via a wireless telephone network.  The messages include the location of the portable device and the operational status of the wearable device)
(See Copley Fig. 4, 410 [0031]: the monitoring system 108 decrypts the message and records in memory 124 the identifier and location information contained in the message in stage 410.  Fig. 4, 418. [0033]: processor 122 in stage 418 determines whether the message contained a normal status update)
NOTE: Also See [0032]: the monitored person is too close to the at risk person or within a "danger zone"
in response to determining that the tracking device is disabled,  (See Copley [0033]:  device 134 sends an alert status message when for example the wearable device 132 has been tampered with or portable device 134 did not receive a transmission from the wearable device 132 within a specified period of time)
(See Copley Fig. 4, 418. [0033]: If the message does not contain a normal status update in stage 418)
NOTE: Also See Fig. 4, 406 with [0029] and [0030].
generating an alert message based on a last location of the tracking device 
(See Copley Fig. 4, 408. [0033]: If the message does not contain a normal status update in stage 418, the monitoring system 108 alerts the law enforcement officials in stage 408. [0030] 
NOTE: Also See Fig. 3, 308. [0025]: When the status of the wearable device 132 is not normal in stage 312, the portable device 134 sends an alert to the monitoring system 108 in stage 308.
in response to identifying at least one of the monitored location or the estimated location of the tracking device crossing a predefined location boundary (See Copley [0026] a designated "home" location or zone), dynamically updating a predetermined reporting status schedule; and 
 (See Copley [0026]: the portable device 134 reduces the number of location/status transmissions to the monitoring system 108 when the monitored person is at a "home" location, such as their home or place of work. . . When a monitored person is on the move, such as travelling away from their home, location information is sent to the monitoring system 108 at a higher rate)
NOTE: Also See [0028] and [0029]. 
NOTE: [0032]: the monitoring system. . .  sends a command over provider network 104 to the monitored portable device 134 of the targeted monitored individual so as to remove the "home" operational mode and/or increase the message update rate from device 134)
NOTE: Also See Abstract and examples of parolees who may “freely move within a confined geographic area, such as a house” (See [0003]) but monitored for being “inside or outside of buildings” ([0002]) 
in response to identifying that the at least one of the monitored location or the estimated location of the tracking device crossing the predefined location boundary, 
(See Copley Fig. 4, 422. [0034]: the monitoring system 108 determines in stage 422 whether the monitored person is outside the zone in which they are allowed to travel)
sending on behalf of the tracking device, by the mobile device, an alert message to a recipient.
(See Copley Fig. 4, 408. [0034]: If the monitored person is outside the zone, the monitoring system 108 alerts the appropriate officials in stage 408 [0030] The alert can contain the name of the monitored person, description and their last known location)
NOTE: Also See [0018]: when a parolee violates the location restrictions of their parole, monitoring system 108 determines that a violation has occurred and alerts law enforcement officials of the violation.
Copley does not appear to explicitly disclose generating an estimated location of the tracking device based on a last location of the tracking device and an intended route of travel of the tracking device;
In a similar endeavor, Serbanescu discloses
in response to determining that the tracking device (See Serbanescu Fig. 3, the navigation device 200) is disabled (See Serbanescu [0095] no GNSS network coverage),
(See Serbanescu Fig. 5, 401. [0094]: the processor 210 determines whether GNSS signals are being received by the GNSS receiver 251)
generating an estimated location of the tracking device 
(See Serbanescu Fig. 5, 409. [0101]: In step 409, the processor 210 assigns the current location of the navigation device 200 to be the position on the path with the highest probability)
based on a last location of the tracking device (See Serbanescu [0095]: previous estimates of the current location, [0096]: the seed position) and an intended route of travel of the tracking device (See Serbanescu [0096] possible paths travelled);
(See Serbanescu Fig. 5, 406. [0096] The processor 210, in step 406 retrieves the seed position from memory resource 230 and extrapolates from the seed position using the distance travelled and any change in orientation possible paths travelled by the navigation device 200.  In this embodiment, the processor 210 carries out the first calculation of possible paths travelled);
Copley and Serbanescu are analogous art because both are directed to location estimate for mobile devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Copley invention by employing the teaching as taught by Serbanescu to provide said limitation.  This would amount to (C) Use of known technique (using previous location and the travel path as disclosed in Serbanescu) to improve similar devices (location tracking/monitoring system as disclosed in Copley) in the same way (location estimation) (See MPEP 2143 I.(C)).  The motivation for the combination is given by Serbanescu which improves location estimation by providing alternative way to estimate the location when the location information is not available. 

Re: Claim 2
Copley in view of Serbanescu discloses sending, by the mobile device, the alert message comprising one of the monitored location or the estimated location associated with the tracking device.  
(See Copley Fig. 4, 408. [0033]: If the message does not contain a normal status update in stage 418, the monitoring system 108 alerts the law enforcement officials in stage 408. [0030] The alert can contain the name of the monitored person, description and their last known location)
NOTE: Also See Fig. 3, 308. [0025] as mentioned in the rejection of Claim 1.

Re: Claim 3
Copley in view of Serbanescu discloses 
wherein the alert message comprises at least one of: a SOS initiation; a tracker location request; and a tracker situation awareness request.  
See Copley [0030]: the monitoring system 108 sends the alert across the network 106 to the law enforcement computer 112 . . . Once the alert is received, law enforcement officials can be dispatched in order to find the monitored person)

Re: Claim 5
Copley in view of Serbanescu discloses determining a time for the tracking device to send location information;
(See Copley Figs 1 and 4, 406. [0029]: processor 122 determines whether an allowable time between messages limit has been reached for any of the monitored persons) 
NOTE: Also See [0028]
comparing the time for the tracking device to send the location information with an alert message trigger time; and 
(See Copley Fig. 4, 408. [0030] When the time limit for a particular monitored person has elapsed in stage 406, the monitoring system 108 alerts officials of the violation)
initiating the alert message when the time for the tracking device to send the location information is equal to the alert message trigger time.  
(See Copley Fig. 4, 408. [0030] When the time limit for a particular monitored person has elapsed in stage 406, the monitoring system 108 alerts officials of the violation)

Re: Claim 6
Copley in view of Serbanescu discloses 
wherein determining the time for the tracking device to send the location information (See Copley [0008]: The messages include the location of the portable device and the operational status of the wearable device) is based on the predetermined reporting status schedule.  
See Copley [0029] The monitoring system 108 maintains time limit and other information about the monitored persons in memory 124. . . . time limits between messages information)
NOTE: Also See [0028]: the portable device 132 sends its location every five minutes in the "home" transmission mode and every thirty seconds when not in the "home" transmission mode.

Re: Claim 8
Copley in view of Serbanescu discloses based on determining that the tracking device is outside the predefined location boundary (See Copley [0026]: a designated "home" location or zone), 
(See Copley [0026]: When a monitored person is on the move, such as travelling away from their home)
updating the predetermined reporting status schedule to cause an increase in a frequency of sending the acknowledgement message compared to an earlier frequency of sending the acknowledgement message.  
(See Copley [0026]: When a monitored person is on the move, such as travelling away from their home, location information is sent to the monitoring system 108 at a higher rate)
NOTE: Also See [0028] for further details and [0008] for additional support.

Re: Claim 10
Copley in view of Serbanescu discloses 
wherein monitoring the location and the activity status of the tracking device is based on at least one of: receiving the acknowledgement message from the tracking device according to the predetermined reporting status schedule; and receiving the acknowledgement message from the tracking device in response to a request sent by the mobile device independent of any predetermined reporting status schedule.  
(See Copley [0029] The monitoring system 108 maintains time limit and other information about the monitored persons in memory 124. . . . time limits between messages information)
NOTE: Also See [0028]: the portable device 132 sends its location every five minutes in the "home" transmission mode and every thirty seconds when not in the "home" transmission mode.

Re: Claim 11
Copley in view of Serbanescu discloses an apparatus (See Copley Fig. 1: monitoring system 108 [0018]: monitoring system 108 . . . can include personal computers, portable devices 116, computer terminals, PDAs) comprising: 
at least one processor (See Copley Fig. 1: a processor 122); and at least one memory (See Copley Fig. 1: memory 124)including computer program code for one or more programs, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: 
(See Copley Fig. 1:  [0019]: the memory 124 in conjunction with the processor 122 is used to store and determine the location of monitored individuals)
monitor a location and an activity status of a tracking device based on receiving an acknowledgement message from the tracking device;   
in response to determining that the tracking device is disabled, generate an estimated location of the tracking device based on a last location of the tracking device and an intended route of travel of the tracking device; 
in response to identifying at least one of the monitored location or the estimated location of the tracking device crossing a predefined location boundary, dynamically update a predetermined reporting status schedule; and Page 4 of 15Application No. 16/782,712 Reply to Office Action of October 1, 2020 
in response to identifying that the at least one of the monitored location or the estimated location of the tracking device crossing the predefined location boundary, send on behalf of the tracking device, an alert message to a recipient.
NOTE: See the rejection of Claim 1.

Re: Claim 12
Copley in view of Serbanescu discloses wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further: send the alert message comprising at least one of the monitored location or the estimated location of the tracking device to the recipient.  
(See Copley Fig. 4, 408. [0033]: If the message does not contain a normal status update in stage 418, the monitoring system 108 alerts the law enforcement officials in stage 408. [0030] The alert can contain the name of the monitored person, description and their last known location)

Re: Claim 13
Copley in view of Serbanescu discloses wherein, in an instance in which the tracking device is outside the predefined location boundary, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to further update the predetermined reporting status schedule to cause an increase in a frequency of sending the acknowledgement message compared to an earlier frequency of sending the acknowledgement message.  
NOTE: See the rejection of Claim 8. 

Re: Claim 14
Copley in view of Serbanescu discloses wherein, when monitoring the location and the activity status of the tracking device, the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus to: 
receive the acknowledgement message from the tracking device according to the predetermined reporting status schedule; or receive the acknowledgement message from the tracking device in response to a request sent by the apparatus independent of any predetermined reporting status schedule.  
NOTE: See the rejection of Claim 10. 

Re: Claim 15
Copley in view Serbanescu discloses a computer program product comprising 
at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, 
(See Copley Fig. 1: [0020] memory 124 can include solid state electronic random access memory (RAM)
the computer- executable program code portions comprising program code instructions for: 
(See Copley Fig. 1:  [0019]: the memory 124 in conjunction with the processor 122 is used to store and determine the location of monitored individuals)
monitoring a location and an activity status of a tracking device based on receiving an acknowledgement message from the tracking device; 
in response to determining that the tracking device is disabled, generating an estimated location of the tracking device based on a last location of the tracking device and an intended route of travel of the tracking device; 
in response to identifying at least one of the monitored location or the estimated location of the tracking device crossing a predefined location boundary, dynamically updating a predetermined reporting status schedule; and 
in response to identifying that the at least one of the monitored location or the estimated location of the tracking device crossing the predefined location boundary, sending on behalf of the tracking device, an alert message to a recipient.
NOTE: See the rejection of Claim 1.

Re: Claim 17
Copley in view Serbanescu discloses sending the alert message to the recipient, wherein the alert message comprises at least one of the monitored location or the estimated location associated with the tracking device.  
(See Copley Fig. 4, 408. [0033]: If the message does not contain a normal status update in stage 418, the monitoring system 108 alerts the law enforcement officials in stage 408. [0030] The alert can contain the name of the monitored person, description and their last known location)
NOTE: Also See Fig. 3, 308. [0025] as mentioned in the rejection of Claim 1.

Re: Claim 18
Copley in view Serbanescu discloses wherein, when monitoring the location and the activity status of the tracking device, the computer-executable program code portions comprise the program code instructions for: 
receiving the acknowledgement message from the tracking device according to the predetermined reporting status schedule; or receiving the acknowledgement message from the tracking device in response to a request sent to the tracking device, independent of any predetermined reporting status schedule.  
See Copley [0029] The monitoring system 108 maintains time limit and other information about the monitored persons in memory 124. . . . time limits between messages information)
NOTE: Also See [0028]: the portable device 132 sends its location every five minutes in the "home" transmission mode and every thirty seconds when not in the "home" transmission mode.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Copley in view Serbanescu as applied to Claim 1 above, and further in view of MOLETTIERE (US 20140235171 A1) and CHEN (US 20160105923 A1)

Re: Claim 4
Copley in view Serbanescu discloses
pairing the mobile device  (See Copley Fig. 1: monitoring system 108) with the tracking device (See Copley Fig. 1: a tracking device 102), 
(See Copley [0017]: portable devices 116 communicate with the monitoring system 108 through the cell towers 114)
NOTE: a tracking device 102 includes portable device 116/134.

Copley in view Serbanescu and MOLETTIERE does not appear to explicitly disclose wherein paring the mobile device with the tracking device comprises: transmitting a tracking identification code associated with the tracking device.
In a similar endeavor, MOLETTIERE discloses 
wherein paring the mobile device with the tracking device comprises: transmitting a tracking identification code associated with the tracking device (See MOLETTIERE  
(See MOLETTIERE [0040]: the server sends the device a code . . Codes include . . . device identifiers)
Copley in view Serbanescu and MOLETTIERE are analogous art because both are directed to monitoring a person including his location (See MOLETTIERE Abstract and [0017]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Copley in view Serbanescu invention by employing the teaching as taught by MOLETTIERE to provide said limitation.  The motivation for the combination is given by MOLETTIERE which provides security measure for connection between the two devices.

Copley in view Serbanescu and MOLETTIERE does not appear to explicitly disclose a pairing code to the tracking device; and receiving a confirmation of a successful pairing with the tracking device.  
In a similar endeavor, CHEN discloses
transmitting a pairing code to the tracking device; and 
(See CHEN [0069] transmitting a second pairing request including the second motion information which will be used as a pairing key by the wearable device)
i.e. Also See [0104]
receiving a confirmation of a successful pairing with the tracking device.  
(See CHEN [0071] responding to the second pairing request by the mobile terminal when the second motion information matches the first motion information, to realize pairing and connection between the mobile terminal and the wearable device)
i.e. Also See [0105]
Copley in view Serbanescu and MOLETTIERE invention by employing the teaching as taught by CHEN to provide said limitation.  This would amount to (D) Applying a known technique (pairing process as disclosed in CHEN) to a known device (a portable device and a wearable device as disclosed in Copley) ready for improvement to yield predictable results of connecting two devices (See MPEP 2143 I.(D)).  The motivation for the combination is given by CHEN which provides secure communication between two devices by pairing process.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Copley in view Serbanescu as applied to Claim 1 above, and further in view of Doherty (US 20150258961 A1)

Re: Claim 7
Copley in view Serbanescu discloses 
determining the predetermined reporting status schedule of the tracking device,
(See Copley [0029] The monitoring system 108 maintains time limit and other information about the monitored persons in memory 124. . . . time limits between messages information)
wherein the predetermined reporting status schedule comprises a time for the tracking device to send the activity status (See Copley [0008]: The messages include the location of the portable device and the operational status of the wearable device); 
(See Copley [0029] time limits between messages information)
transmitting a change to the predetermined reporting status schedule; and 
See Copley [0032]: the monitoring system . . . sends a command over provider network 104 to the monitored portable device 134 of the targeted monitored individual so as to . . . increase the message update rate from device 134)
Copley in view Serbanescu does not appear to explicitly disclose receiving an acknowledgement indicating an implementation of the change to the predetermined reporting status schedule.  
In a similar endeavor, Doherty discloses
receiving an acknowledgement indicating an implementation of the change to the predetermined reporting status schedule.  
 (See Doherty [0184]: the SIM on the tracking control device receives this command and passes it on to the firmware of the device, which recognizes the command and updates the reporting frequency . . .  At step 204, a confirmation message is sent back to the USSD gateway)
NOTE: gateway enables communications between the server 4 and the control device(s) 2 (See [0109])
Doherty and Copley in view Serbanescu are analogous art because both are directed to tracking a person including his location (See Doherty [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Copley in view Serbanescu invention by employing the teaching as taught by Doherty to provide said limitation.  The motivation for the combination is given by Doherty which ensures the reliability of the tracking device by receiving an acknowledgement for the change ([0030]: the control device further comprises vehicle position tracking means operable to capture location data, such as GPS data, for the vehicle and transmit the location data to a GPS server).


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Copley in view Serbanescu as applied to Claims 1 and 15 above, and further in view of Elliot (US 6243039 B1)

Re: Claim 9
Copley in view of Serbanescu does not appear to explicitly disclose generating the alert message based on determining that a magnitude of deviation in a route of the tracking device from the intended route of travel exceeds a predefined threshold.  
In a similar endeavor, Elliot discloses generating an alert message based on determining that a magnitude of deviation in a route of the tracking device from the intended route of travel exceeds a predefined threshold (See Elliot (21) location data exceeds the pre-specified allowed location range).
(See Elliot  Col. 3 lines 31-34: (21) if a device's location data, as read and analyzed by a centralized computer system, indicates the device has moved more than an "n" mile radius from a central location, an automatic page, telephone call, e-mail, or other means, is sent to a parent or other specified receiver)
Elliot and Copley in view Serbanescu are analogous art because both are directed to monitoring a person’s location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Copley in view Serbanescu invention by employing the teaching as taught by Elliot to provide said limitation.  The motivation for the combination is given by Elliot which improves precision as to when the alert is to be sent by predetermining the range.

Re: Claim 20
Copley in view of Serbanescu does not appear to explicitly disclose does not appear to explicitly disclose wherein the computer-executable program code portions comprise the program code instructions for causing transmitting the alert message to the recipient based on determining that a magnitude of deviation of a route of the tracking device from the intended route of travel exceeds a predefined threshold over a predefined time period.  
In a similar endeavor, Elliot discloses
wherein the computer-executable program code portions comprise the program code instructions for causing transmitting the alert message to the recipient based on determining that a magnitude of deviation of a route of the tracking device from the intended route of travel exceeds a predefined threshold over a predefined time period.  
 (See Elliot Col. 7, lines 52-54: (26) The alert and auto-notification process 38 automatically sends notification to a parent when a certain criteria is met by location data transmitted by a device. Col. 8, lines 3-7 (29) Another example of criteria is . . . A device's movement beyond predefined units of distance in the past hour is one example of a threshold)
NOTE: Also See Elliot  Col. 3 lines 31-34: "n" mile radius from a central location
 Elliot and Copley in view Serbanescu are analogous art because both are directed to monitoring a person’s location.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Copley in view Serbanescu invention by employing the teaching as taught by Elliot to provide said limitation.  The motivation for the combination is given by Elliot which eliminate misleading alert and improves precision as to when the alert is to be sent by predetermining the range and time limit.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Copley in view Serbanescu as applied to Claim 15 above, and further in view of Copley ‘169 (US 20050068169 A1)

Re: Claim 19
Copley in view of Serbanescu does not appear to explicitly disclose wherein the computer-executable program code portions comprise the program code instructions for causing the tracking device to wake up from a sleep mode based on the predetermined reporting status schedule.  
In a similar endeavor, Copley ‘169 discloses causing the tracking device to wake up from a sleep mode based on the predetermined reporting status schedule.  
(Copley ‘169 [0101]: To conserve power of the portable device 116, the receiver module 504 is periodically energized and de-energized.  The energization of the receiver module 504 coincides with the expected reception time of messages from the PID 132)
Copley in view Serbanescu and Copley ‘169 are analogous art because both are directed to location estimate for mobile devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Copley in view Serbanescu invention by employing the teaching as taught by Copley ‘169 to provide said limitation.  The motivation for the combination is given by Copley ‘169 which saves processing power and improves operating time for the portable device 116. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644